PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 __________

                     No. 10-2866
                     __________

          UNITED STATES OF AMERICA


                          v.

                 CORBIN THOMAS
                      a/k/a
                     JACK
                      a/k/a
                    PATRICK
                      a/k/a
                FRANCIS WALCOTT

                     Corbin Thomas,
                               Appellant

                     __________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
            (Crim. No. 2-98-cr-00136-001)
      District Judge: Honorable J. Curtis Joyner
                    ___________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                September 24, 2012
                   ___________

Before: McKEE, Chief Judge, JORDAN and VANASKIE,
                   Circuit Judges

            (Opinion Filed: April 10, 2013)



                          1
Patrick J. Connors, Esq.
11 West Third Street
Media, Pennsylvania 19063
       Counsel for Appellant

Robert K. Reed, Esq.
Robert A. Zauzmer, Esq.
Office of the United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
       Counsel for Appellee

                        ___________

                         OPINION
                        __________


McKEE, Chief Judge

        Corbin Thomas appeals the District Court’s order
denying his motion for an extension of time to file a motion
for relief pursuant to 28 U.S.C. § 2255, and requests a
certificate of appealability (“COA”) pursuant to 28 U.S.C. §
2253. For the reasons discussed below, we will grant
Thomas’ request for a COA 1 and affirm the District Court’s
order denying his motion for an extension of time.

1
   We assume, without deciding, that a COA is required to
appeal from the District Court’s order denying Thomas’
motion for an extension of time. Cf. Miller-El v. Cockrell,
537 U.S. 322, 336 (2003) (“unless a circuit justice or judge
issues a certificate of appealability, an appeal may not be
taken to the court of appeals . . .”) (quoting 28 U.S.C. §
2253(c)(1)). Because we ultimately conclude that issues
raised in this appeal warrant appellate review, we grant
Thomas’ request for a COA. See Miller-El, 537 U.S. at 336
(“Under the controlling standard, a petitioner must show . . .
that the issues presented were adequate to deserve
encouragement to proceed further.”) (internal quotation
omitted). See also infra pp. 16-17 (addressing Thomas’
request to convert COA application into § 2255 motion for
relief).
                               2
                              I.

       From 1990 to 1995, Thomas was the director of a
criminal enterprise that transported thousands of pounds of
marijuana from California to Pennsylvania. Thomas’ wife
was murdered in 1995, and later that year he fled from the
United States to Jamaica. On March 25, 1998, a federal
grand jury returned a 33-count indictment against Thomas
based on his marijuana enterprise. In November 2001,
Thomas was arrested in the United Kingdom pursuant to a
provisional extradition warrant. He contested that warrant
until 2005. During April of that year, he was finally brought
before the District Court for prosecution on the charges
contained in the 1998 indictment. He was subsequently
convicted of numerous offenses and sentenced to a total of
420 months imprisonment. We affirmed on direct appeal, and
on June 15, 2009 the United States Supreme Court denied
Thomas’ petition for certiorari.

        As a federal prisoner, Thomas could file a motion to
vacate, set aside or correct his sentence in the District Court
within one year from denial of certiorari. See 28 U.S.C. §
2255(f).     However, during that period, Thomas was
temporarily transferred to state custody, convicted of his
wife’s murder, and sentenced to life imprisonment.
Specifically, Thomas was in state custody at the time his
certiorari petition in this case was denied (June 15, 2009), he
remained there until August 4, 2009 (a period of
approximately 50-days), and was again in state custody from
February 25, 2010 until May 6, 2010 (a period of
approximately 80-days). On May 24, 2010, approximately
three weeks before Thomas’ deadline for filing a motion for
relief under § 2255, he filed a pro se motion for a 120-day
extension of time. He argued that extra time was warranted
because he was in state custody without access to legal
materials needed to prepare his § 2255 motion for over 120-
days during the one year limitations period.

       On June 7, 2010, the District Court entered an order
denying Thomas’ motion for an extension of time. In doing
so, it explained, in a footnote, that Thomas “failed to
demonstrate why the one (1) year period of limitation should

                              3
not apply under 28 U.S.C. 2255(f).” See United States v.
Thomas, No. 98-CR-00136-001 (E.D. Pa. June 7, 2010)
(order denying motion for an extension of time).

       Thomas appealed that order, but he never filed an
actual motion for relief under § 2255. Instead, he submitted
an application for a certificate of appealability (“COA”) to the
District Court in an effort to again appeal its denial of his
motion for an extension of time. Thomas’ COA application
restated that he had been in state custody without access to
legal materials, and also asserted “a Batson challenge[] to the
jury selection; Prosecutorial Misconduct for knowingly
withholding material evidence of Petitioner’s innocence, in
violation of Brady v. Maryland; and Jury Misconduct.” App.
at A33-34; 476 U.S. 79, 89 (1986); 373 U.S. 83, 87 (1963).
The District Court did not rule on his COA application.
Rather, it referred his COA application to us—apparently
because Thomas’ appeal from the denial of his motion for
extra time was pending. Accordingly, we now review the
District Court’s denial of Thomas’ motion and decide
whether he should be entitled to a COA.

                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.
However, before evaluating the merits of Thomas’ appeal, we
must determine whether the District Court had jurisdiction to
enter its order denying Thomas’ motion for extra time. See
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95
(1998) (“The requirement that jurisdiction be established as a
threshold matter springs ‘from the nature and limits of the
judicial power of the United States and is inflexible and
without exception.’”) (quoting Mansfield, C. & L. M. Ry. Co.
v. Swan, 111 U.S. 379, 382 (1884)).

       The judicial power of federal courts is limited to
“cases and controversies.” See U.S. CONST. art. III, § 2, cl. 1;
Already, LLC v. Nike, Inc., -- U.S. --, 133 S. Ct. 721, 726
(2013). A judicial decision rendered in the absence of a case
or controversy is advisory, and federal courts lack power to
render advisory opinions. See U.S. Nat’l Bank of Or. v.
Indep. Ins. Agents of Am., 508 U.S. 439, 446 (1993).


                               4
                                A.

        This case arises under “[t]he Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA”), [which]
enacted the present 28 U.S.C. § 2254” and § 2255. Lindh v.
Murphy, 521 U.S. 320, 322 (1997). Section 2254 gives
federal courts jurisdiction to grant habeas relief to prisoners
held in state custody, and § 2255 does the same for federal
prisoners. It is well-settled that a § 2254 petition submitted
by a state prisoner initiates a civil, rather than criminal, action
for relief. See Henderson v. Frank, 155 F.3d 159, 167 (3d
Cir. 1998); Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S.
257, 269 (1978); Ex parte Tom Tong, 108 U.S. 556, 559-60
(1883) (“The prosecution against him is a criminal
prosecution, but the writ of habeas corpus which he has
obtained is not a proceeding in that prosecution. On the
contrary, it is a new suit brought by him to enforce a civil
right . . .”). 2 Therefore, no case or controversy generally
exists before an actual § 2254 petition is filed. Cf. Barden v.
Keohane, 921 F.2d 476, 477 n.1 (3d Cir. 1990)
(“[J]urisdiction over a petition for a writ of habeas corpus is
determined when the petition is filed.”) (citing Ross v.
Mebane, 536 F.2d 1199 (7th Cir. 1976)).

       However, courts consider, among other things, judicial
economy and the legal sophistication of pro se litigants when
evaluating AEDPA matters. See, e.g., United States v. Miller,
197 F.3d 644, 648 (3d Cir. 1999); Patton v. Mullin, 425 F.3d
788, 810 (10th Cir. 2005) (“In the interest of judicial
economy, however, we briefly consider the merits of
[appellant’s] claim.”) (citing 28 U.S.C. § 2254(b)(2)). In
light of such considerations, mislabeled motions, or those
preceding a formal request for substantive relief, are
sometimes recharacterized as requests for relief under
AEDPA. See Miller, 197 F.3d at 648 (“federal courts have
long recognized that they have an obligation to look behind
the label of a motion filed by a pro se inmate and determine

2
   Ex parte Tom Tong was decided before Congress’s 1948
amendment to the judicial code that established separate
procedural postures for habeas proceedings based on state and
federal court judgments. See infra pp. 8-10; 108 U.S. 556.

                                5
whether the motion is, in effect, cognizable under a different
remedial statutory framework) (referring to 28 U.S.C. §
2255); Mason v. Myers, 208 F.3d 414, 418-19 (3d Cir. 2000)
(applying Miller’s rule for recharacterizing AEDPA filings to
§ 2254). 3 Jurisdictional issues that may arise by exercising
judicial power in the absence of a formal request for habeas
relief are thereby avoided. See id. This appeal is a matter of
first impression in this Circuit, as it requires that we
determine the necessity of such an approach under § 2255, as
well as the more pressing question of whether a sentencing
court has jurisdiction over § 2255 preliminary matters before
a formal request for § 2255 relief is filed.

        This latter issue arose in United States v. Leon, where
the Court of Appeals for the Second Circuit evaluated
whether there was jurisdiction to rule on a motion for an
extension of time to file a § 2255 motion before an actual §
2255 motion was filed. 203 F.3d 162, 163 (2d Cir. 2000).
There, the court held that a district court could not rule on
such a motion because no case or controversy exists until a
formal request for § 2255 relief is made. See id. at 164
(“because [appellant] has not yet filed an actual § 2255
petition, there is no case or controversy to be heard, and any
opinion . . . render[ed] on the timeliness issue would be
merely advisory.”). In reaching this conclusion, the court
implicitly viewed proceedings under §§ 2254 and 2255 as
different sides of the same coin for purposes of subject matter
jurisdiction. See id.; Green v. United States, 260 F.3d 78, 82-
83 (2d Cir. 2001). That is, it essentially viewed § 2255
proceedings as civil actions separate from prisoners’
underlying criminal cases, which is how motions under §
2254 have been viewed.

      We disagree with the court’s holding in Leon because,

3
   Before recharacterizing a motion under AEDPA, a court
should inform a prisoner that she can have her motion (1)
ruled upon as filed, or (2) recharacterized as requesting
habeas relief and heard as such but lose her ability to file a
successive request absent authorization from this Court under
28 U.S.C. § 2244(b)(3). See, e.g., Miller, 197 F.3d at 652;
Adams v. United States, 155 F.3d 582, 583-84 (2d Cir. 1998).

                              6
although certain aspects of a § 2255 proceeding may be
considered civil, 4 a § 2255 proceeding is a continuation of a
defendant’s federal criminal case. See infra pp. 7-14. As a
result, under § 2255, a motion for an extension of time can be
decided prior to a formal request for relief because the
underlying prosecution satisfies Article III’s case or
controversy requirement.

        A review of the legislative history of § 2255 clarifies
this jurisdictional nuance. See United States v. Williams, 675
F.3d 275, 278 (3d Cir. 2012) (“Where the statutory language
does not express Congress’ intent unequivocally, a court
traditionally refers to the legislative history and the
atmosphere in which the statute was enacted in attempt to
determine the congressional purpose.”) (quoting United States
v. Gregg, 226 F.3d 253, 275 (3d Cir. 2009)).

                              B.

        The authority of federal courts to issue writs of habeas
corpus originates in the Constitution and was first given effect
in the Judiciary Act of 1789. See U.S. CONST. art. I, § 9;
Powell v. Rice, 428 U.S. 465, 474-75 (1976). Initially, the
Act only applied to federal prisoners, and it empowered
district courts in the jurisdiction where federal prisoners were
confined to adjudicate requests for habeas relief. See id. at
475; Hayman, 342 U.S. 205, 211 (1952). In 1867, the Act
was amended to extend the authority of district courts to state
prisoners seeking habeas relief, but it continued to require
that petitions be submitted to the district court where a
prisoner was confined. See id. In 1942, the Judicial
Conference of the United States charged a committee of
federal judges with the duty of thoroughly examining habeas
procedure in order to develop prudent reforms. See Hayman,
342 U.S. 205 at 214. Statistics showed that the volume of
habeas cases nearly tripled between 1936 and 1945, and that
the burden of this increase was primarily born by a small
number of district courts in jurisdictions where federal
prisons were located. Id. at 212 n.13, 214. 5 Courts in such

4
  See infra p. 14 n.11.
5
    “Of all habeas corpus applications filed by federal
prisoners, 63% were filed in but five of the eighty-four
                               7
areas were “required to handle an inordinate number of
habeas corpus actions far from the scene of the facts, the
homes of the witnesses and the records of the sentencing
court solely because of the fortuitous concentration of federal
prisoners within the district.” Id. at 214. 6

        To rectify this problem, the Conference proposed
“requiring prisoners convicted in federal courts to apply by
motion in the sentencing court instead of making application
for habeas corpus in the district in which they are confined.”
Id. at 215 (internal citation omitted). In a 1948 revision of the
Judicial Code, Congress adopted the Conference’s
recommended approach by amending the Code through two
bills: (1) a “procedural bill” which provided that state
prisoners shall file petitions for habeas corpus in state courts,
or in the federal district of incarceration if exceptional
circumstances exist; and (2) a “jurisdictional bill” “requiring
prisoners convicted in federal courts to apply by motion in the
sentencing court instead of making application for habeas
corpus in the district in which they are confined.” Id.; see
also H.R. 4342 and S. 1452, 79th Cong., 1st Sess. (procedural
bill); H.R. 4233 and S.1451, 79th Cong. 1st Sess.
(jurisdictional bill). In developing these reforms, the Senate
Judiciary Committee of the 80th Congress issued a Report
which stated that “[t]he legal and practical considerations for
a different approach, in Federal court habeas proceedings, to
sentences in State courts and to sentences in Federal courts is
evident and has long been recognized by the Congress and the
courts.” S. Rep. No. 1526, at 1 (1948) (Comm. Rep.). The
Report explained that the “main advantages of such [a]
motion remedy over the present habeas corpus are as

District Courts.” Hayman, 342 U.S. at 214 n.18; see also
William H. Speck, STATISTICS ON FEDERAL HABEAS CORPUS,
10 Ohio St. L.J. 337 (1949).
6
    Cf. Rule 7, Rules Governing § 2255 Proceedings in the
United States District Courts, Advisory Committee Notes (“It
is less likely that the court will feel the need to expand the
record in a § 2255 proceeding than in a habeas corpus
proceeding, because the trial (or sentencing) judge is the one
hearing the motion (see Rule 4) and should already have a
complete file on the case in his possession.”).
                               8
follows:”

             [H]abeas corpus is a separate
             civil action and not a further step
             in the criminal case in which
             petitioner is sentenced (Ex parte
             Tom Tong, 108 U.S. 556, 559
             (1883)). It is not a determination
             of guilt or innocence of the charge
             upon which petitioner was
             sentenced.      Where a prisoner
             sustains a right to discharge in
             habeas corpus, it is usually
             because some right—such as a
             lack of counsel—has been denied
             which reflects no determination of
             his guilt or innocence but affects
             solely the fairness of his earlier
             criminal trial. Even under the
             broad power in the statute “to
             dispose of the party as law and
             justice require,” the court or judge
             is by no means in the same
             advantageous position in habeas
             corpus to do justice as would be
             so if the matter were determined
             in the criminal proceeding. For
             instance, the judge (by habeas
             corpus) cannot grant a new trial in
             the criminal case.        Since the
             motion remedy is in the criminal
             proceeding, this section 2 affords
             the opportunity and expressly
             gives the broad powers to set
             aside the judgment and to
             discharge      the    prisoner    or
             resentence him or grant a new
             trial or correct the sentence as
             may appear appropriate.

S. Rep. No. 1526, at 2 (emphasis added).

Thus, the motion to vacate a sentence, which was

                              9
subsequently codified as § 2255, 7 was viewed as a
continuation of the criminal case in the sentencing court in
order to alleviate practical difficulties associated with
fragmentation, and to more evenly distribute caseloads
amongst districts.     By making § 2255 proceedings a
continuation of the criminal case, Congress also gave federal
courts broader procedural latitude than in § 2254 8 habeas
actions. The latter were viewed as initiating federal civil suits
that were separate from prisoners’ prior state criminal cases.

                               C.

       Congress’s intent regarding the procedural posture of
§§ 2254 and 2255 is reflected in the titles Congress adopted
in promulgating each section’s procedural rules; namely, the
“Rules Governing Section 2254 Cases in the United States
District Courts,” and the “Rules Governing Section 2255
Proceedings in the United States District Courts.” (emphasis
added). The Advisory Committee on the Rules Governing §§
2254 and 2255 repeatedly reinforces this distinction in its
commentary for the Rules. Specifically, under Rule 1 of §
2255, titled “Scope,” the Advisory Committee explains that a

7
  “A prisoner in custody under sentence of a court established
by Act of Congress claiming the right to be released upon the
ground that the sentence was imposed in violation of the
Constitution or laws of the United States, or that the court
was without jurisdiction to impose such sentence, or that was
in excess of the maximum authorized by law, or is otherwise
subject to collateral attack, may move the court which
imposed the sentence to vacate, set aside or correct the
sentence.” 28 U.S.C. § 2255(a).
8
  “The Supreme Court, a Justice thereof, a circuit judge, or a
district court shall entertain an application for a writ of habeas
corpus in behalf of a person in custody pursuant to the
judgment of a State court only on the ground that he is in
custody in violation of the Constitution or laws or treaties of
the United States.” 28 U.S.C. § 2254(a). In addition, though
broader procedural latitude exists under § 2255, the Supreme
Court has indicated that the scope of remedy under §§ 2254
and 2255 is the same. See Reed v. Farley, 512 U.S. 339, 353
(1994); Davis v. United States, 417 U.S. 333, 343-44 (1974).
                               10
habeas “motion under § 2255 is a further step in a movant’s
criminal case and not a separate civil action” and, by contrast,
§ 2254 “habeas corpus is a separate civil action and not a
further step in the criminal case in which a petitioner is
sentenced.” Rule 1, Advis. Comm. Notes. Under Rule 3, the
Committee explains that “as in other motions filed in a
criminal action, there is no requirement of a filing fee. It is
appropriate that the present situation of docketing a § 2255
motion as a new action and charging a $15 fee be remedied . .
.” Rule 3, Advis. Comm. Notes. Similarly, Rule 4’s
commentary provides that “[s]ince the motion is part of the
criminal action in which was entered the judgment to which it
is directed, the files, records, transcripts, and correspondence
relating to that judgment are automatically available to the
judge in his consideration of the motion. He no longer need
order them incorporated for that purpose.” Rule 4, Advis.
Comm. Notes. The Committee also explains that Rule 6
pertaining to § 2255 “differs from the corresponding
discovery rule under the § 2254 rules in that it includes the
processes of discovery available under the Federal Rules of
Criminal Procedure as well as the civil. This is because of the
nature of a § 2255 motion as a continuing part of the criminal
proceeding . . .” Rule 6, Advis. Comm. Notes; see also
United States v. Goodman, 590 F.2d 705, 712-13 (8th Cir.
1979).

       This interpretation of § 2255 is consistent with
instances in which Congress and the Advisory Committee use
the words “motion” and “petition” when referring to §§ 2255
and 2254, respectively, in a manner that highlights each
measures’ distinct procedural posture.         Black’s Law
Dictionary defines “motion” as “[a] written or oral
application requesting a court to make a specified ruling or
order.” Black’s Law Dictionary 1106 (9th ed. 2009). By
contrast, “petition” is defined as “[a] formal written request
presented to a court or other official body,” and “[i]n some
cases, the first pleading in a lawsuit.” Id. at 1261-62
(emphasis added). This difference parallels the common
understanding that “motion” often refers to a request
submitted to a court during an action, while “petition”
typically refers to the commencement of an action. Thus, the



                              11
Senate Report discussed above, 9 referring to §§ 2254 and
2255 as Sections 1 and 2, respectively, provided that “a
petition for habeas corpus may be filed before any circuit or
district judge (within the circuit or district where the
petitioner is confined)” and, by contrast, “[s]ection 2 . . .
creates a statutory remedy consisting of a motion before the
court where a movant was convicted.” S. Rep. No. 1526, at
1-2 (emphasis added). Similarly, under Rule 2 of § 2255, the
Advisory Committee emphasizes this distinction by
explaining that “[u]nder these rules the application for relief
is in the form of a motion rather than a petition . . . .
[t]herefore, there is no requirement that the movant name a
respondent.” Rules 2, Advis. Comm. Notes. Even more
convincingly, under Rule 3, the Advisory Committee
unequivocally states that “[c]alling a § 2255 request for relief
a motion rather than a petition militates toward charging no
new filing fee, not an increased one. In absence of
convincing evidence to the contrary, there is no reason to
suppose that Congress did not mean what it said in making a
§ 2255 action a motion.” Rule 3, Advis. Comm. Notes
(emphasis added). 10

                               D.

       Our analysis is consistent with that of the Court of
Appeals for the Tenth Circuit in United States v. Cook, 997
F.2d 1312, 1319-20 (10th Cir. 1993). There, the Tenth
Circuit held that courts should treat motions pertaining to §
2255 proceedings as part of a defendant’s underlying criminal
case. See id. Specifically, under 28 U.S.C. § 1915, an

9
     See supra pp. 8-10.
10
    While the words “motion” and “petition” are distinguished
in this opinion to specifically highlight §§ 2254’s and 2255’s
distinct procedural postures, in some instances, courts use
these words interchangeably because, at bottom, §§ 2254 and
2255 both provide a means of habeas relief under AEDPA.
See, e.g., United States v. Cook, 997 F.2d 1312, 1318 (3d Cir.
1993) (“The Supreme Court’s decision in Andrews makes
plain that the district court’s order on a § 2255 petition is not
final until the court resentences the petitioner.”) (citing
Andrews v. United States, 373 U.S. 334, 339 (1963)).
                               12
indigent prisoner can proceed in forma pauperis without
paying otherwise applicable filing fees. The Cook court
explained that, prior to the “enactment of the Rules
Governing § 2255 Proceedings, . . . this circuit, following the
lead of the Supreme Court, interpreted § 2255 to be a separate
civil action which required either payment of a filing fee in
the district court or leave to proceed in forma pauperis by the
district court.” Id. at 1319 (emphasis added). However, it
recognized that Rule 3 of § 2255 includes an Advisory
Committee Note which provides that “there is no filing fee
required of a movant under these rules. This is a change from
the practice of charging $15 and is done to recognize
specifically the nature of a § 2255 motion as being a
continuation of the criminal case whose judgment is under
attack.” Rule 3, Advis. Comm. Notes; Cook, 997 F.2d at
1319. Therefore, the court held that “§ 2255 proceedings
were not separate civil actions, but were instead a
continuation of the same criminal matter in which the filing
fees or leave to proceed in forma pauperis were not required.”
Cook, 997 F.2d at 1319 (citations omitted) (emphasis added).

        Before the Rules took effect in 1977, we also viewed §
2255 proceedings as civil actions separate from underlying
criminal cases. In United States v. Somers, for example, we
stated, in a footnote, that “[t]he order from which the
government appealed was not entered in the criminal
proceeding, but rather in a § 2255 proceeding. Such an action
is not a proceeding in the original criminal prosecution, but is
rather an independent civil suit.” 552 F.2d 108, 100 n.6 (3d
Cir. 1977) (citing Helfin v. United States, 358 U.S. 415, 418
n.7 (1959)); see also Neely v. United States, 546 F.2d 1059,
1065-66 (3d Cir. 1976). Somers was argued December 2,
1976, and the Rules became effective on February 1, 1977,
less than a month before our decision was filed. The holding
in Somers did not depend on that footnote, which was based
on the Supreme Court’s jurisprudence before the Rules for §
2255 Proceedings were adopted. Prior to their enactment, the
Supreme Court stated that “a motion under § 2255, like a
petition for a writ of habeas corpus is not a proceeding in the
original criminal prosecution but an independent civil suit.”
Helfin, 358 U.S. at 418 n.7 (internal citation omitted).
However, as noted in Cook, the Supreme Court’s
“promulgation of the Rules Governing § 2255 Proceedings

                              13
indicated the Court’s abandonment of its prior view that a §
2255 motion was a separate civil action.” Cook, 997 F.2d at
1319 (citing Williams v. United States, 984 F.2d 28, 30 (2d
Cir. 1993)).

       Accordingly, it is now clear that, while civil in some
respects, a § 2255 proceeding is a continuation of the
underlying criminal case. 11 It necessarily follows that
because a § 2255 motion is a continuation of a defendant’s
criminal case, a motion for an extension of time to file a §
2255 motion is also a continuation of the underlying criminal
case. Thus, a district court has subject matter jurisdiction to
rule on a § 2255 motion for an extension of time before the
substantive motion for relief is actually filed. The underlying
criminal case satisfies Article III’s case or controversy
mandate.

                              III.

        Having determined that the District Court had
jurisdiction to rule on Thomas’ motion for an extension of
time to file a § 2255 motion, we now review the propriety of
the District Court’s denial. As noted above, § 2255(f)
establishes a one-year limitations period for filing § 2255
motions. See supra p. 3. Here, the one-year limitations
period began to run when Thomas’ petition for certiorari was
denied on June 15, 2009. See Gonzalez v. Thaler, -- U.S. --,

11
   See Wall v. Kholi, -- U.S. --, 131 S. Ct. 1278, 1289 (2011)
(“a motion under 28 U.S.C. § 2255 is entered on the docket of
the original criminal case and is typically referred to the judge
who originally presided over the challenged proceedings, see
§ 2255 Rules 3(b), 4(a), but there is no dispute that § 2255
proceedings are ‘collateral’”); United States v. Fiorelli, 337
F.3d 282, 286 (3d Cir. 2003) (“[W]hile a § 2255 motion is
deemed a further step in the movant’s criminal case, it is also
considered a civil remedy for purposes of appellate
jurisdiction.”). For example, Rule 11(b) pertaining to § 2255
provides that "Federal Rule of Appellate Procedure 4(a)
[which concerns the time to appeal in civil cases] governs the
time to appeal an order entered under these rules.” Thus,
nothing we say here conflicts with our precedent of allowing
60 days to file a notice of appeal from a § 2255 proceeding.
                               14
132 S. Ct. 641, 653 (2012). Thomas therefore had until June
15, 2010 to file his request for relief under § 2255. He filed
his motion for an extension of time approximately three
weeks before his deadline. He requested additional time
because he was transferred from federal to state custody for
more than 120-days without access to legal materials.

       Since we have not previously recognized that a district
court has jurisdiction to rule on a motion for an extension of
time to file a § 2255 motion before a substantive request for
habeas relief is made, we have not had the opportunity to
determine the appropriate standard of review for analyzing
denials of such motions. However, we have held that the
doctrine of equitable tolling permits untimely habeas filings
in “extraordinary situations.” See Miller v. N.J. State Dep’t of
Corr., 145 F.3d 616, 618 (3d Cir. 1998) (holding that
AEDPA’s one year limitation period may be equitably tolled).
There are no bright-line rules for determining when extra time
should be permitted in a particular case. See Sistrunk v.
Rozum, 674 F.3d 181, 190 (3d Cir. 2012). Rather, the unique
circumstances of each defendant seeking § 2255 relief must
be taken into account. See Pabon v. Mahanoy, 654 F.3d 385,
399 (3d Cir. 2011). Courts should grant a motion for an
extension of time to file a § 2255 motion sparingly, and
should do so only when the “principles of equity would make
the rigid application of a limitation period unfair.” Id.
(quoting Miller, 145 F.3d at 618). The Supreme Court has
instructed that equity permits extending the statutory time
limit when a defendant shows that (1) “he has been pursuing
his rights diligently, and (2) that some extraordinary
circumstance stood in his way and prevented timely filing.”
Holland v. Florida, -- U.S. --, 130 S. Ct. 2549, 2532-63
(2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005)). Mere excusable neglect is insufficient. See
Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002).

       Here, Thomas failed to show that he diligently pursued
his rights and that he was beleaguered by an extraordinary
circumstance. Although temporarily transferred to state
custody, Thomas was in federal custody with access to legal
materials for approximately nine months, including almost
seven weeks leading up to the expiration of his limitations
period. Thomas provides no support for a finding that he was

                              15
diligent, nor does he explain the necessity of the materials he
claims he was deprived of. See Robinson v. Johnson, 313
F.3d at 143 (“deprivation of legal material for a relatively
brief time period is not sufficient to warrant tolling”).
Although his transfer to state custody may have made it more
difficult to file a timely § 2255 motion, increased difficulty
does not, by itself, satisfy the required showing of
extraordinary circumstances. Cf. Munchinski v. Wilson, 694
F.3d 308, 329-30 (3d Cir. 2012); Pabon, 654 F.3d at 399-400
(holding that “equitable tolling might be warranted when a
non-English speaking petitioner could not comply with
AEDPA’s statute of limitations because the prison did not
provide access to AEDPA-related materials, translation, or
legal assistance in his or her language.”); Valverde v. Stinson,
224 F.3d 129 (2d Cir. 2000) (remanding case to district court
for further factual development on extraordinary
circumstances where defendant alleged that corrections
officer intentionally confiscated his pro se habeas petition and
related legal materials shortly before filing deadline).
Accordingly, the District Court did not err in denying
Thomas’ motion for an extension of time to file a § 2255
motion.

                              IV.

        Lastly, we note that Thomas’ COA request “comes to
us following a protracted and convoluted series of motions.”
United States v. Rinaldi, 447 F.3d 192, 192 (3d Cir. 2006).
As mentioned above, Thomas never filed a § 2255 motion for
relief after his motion for an extension of time was denied.
Rather, he filed a notice of appeal challenging the District
Court’s order denying extra time, and a COA application that
was referred to us by the District Court. As a result, there is
no order that formally grants or denies § 2255 relief.
Nevertheless, as we have explained, Thomas failed to
demonstrate, both before the District Court 12 and on appeal,
that extraordinary circumstances justify additional time based
on equity. Thus, the District Court’s denial of Thomas’
motion for an extension of time, and Thomas’ decision not to
subsequently submit a timely § 2255 motion, effectively
concluded his case before the District Court.

12
     See supra p. 3.
                              16
        Thomas asks us to remand this matter so that he may
file a proper motion for § 2255 relief, and so that the District
Court can again rule on whether the doctrine of equitable
tolling should apply. See Brief for Appellant at 20 (“The
Court should construe Mr. Thomas’ application for a
Certificate of Appealability as a § 2255 petition and then
remand the case so the District Court can determine whether
he is entitled to equitable tolling of § 2255’s one-year
limitations period.”). However, a perfunctory remand to
afford Thomas the formality of filing a time-barred § 2255
motion would be futile because that motion would clearly be
denied as untimely. Cf. Miller-El v. Cockrell, 537 U.S. 322,
337 (2003) (granting “a COA does not require that the appeal
will succeed.”). As we have explained, there is no showing
that equitable tolling should apply.

       Accordingly, based on our review of the arguments
raised in this appeal, and in both Thomas’ COA application
and initial motion for extra time, we will affirm the District
Court’s order denying his motion for an extension of time.




                              17